DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claims 19, 27 and 37-38 recites the broad recitation “wherein at least one of R11, R12, R13 and R14 is a C1-4 hydroxylalkyl group, a C1-4 alkoxyl group or H” and the claim also recites “R11 and R12 is independently a C1-4 alkyl or hydroxylalkyl group, or a C1-4 alkoxyl group” which is the narrower statement of the limitation.
Claim 27 recites the broad limitation “(B) at least one amine compound selected from: (B1), (B2), (B3), (B4)”, and the claim also recites “wherein the amine compound is a compound having the general formula (VIII))” which is the narrower statement of the limitation.


The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, 25, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US Patent Publication No. 2020/0157018 A1) (effectively filed 12/23/2014) as evidenced by PubChem (“n-Butylphosphorothioic triamide”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/).

Regarding claims 19 and 25, Schmid et al teaches at a composition (Q4 [0051]) comprising: 
(A) at least one (thio)phosphoric acid triamide of general formula (I) [0051]
R1R2N – P(X)(NH2)2  		(I) 
wherein X is oxygen or sulphur; 
R1 is independently selected from the group consisting of 
C1-10 alkyl [Schmid et al teaches an overlapping range of C1-20 alkyl], 
C3-10 cycloalkyl [Schmid et al teaches an overlapping range of C3-20 cycloalkyl], 
C6-10 aryl [Schmid et al teaches an overlapping range of C6-20 aryl], and
diaminocarbonyl [Schmid et al teaches dialkylaminocarbonyl], 
R2 is independently selected from the group consisting of  hydrogen, or
R1 and R2 together with the nitrogen atom joining them, form a 5- or 6-membered saturated or unsaturated heterocyclic moiety (radical), which optionally contains (comprises) one or two further heteroatoms selected from the group consisting of nitrogen, oxygen and sulphur [0052]; 
(see Schmid et al also exemplifying component (A) is N-n-butyl-thiophosphoric acid triamide (NBPT) [0046] which anticipates component (A) as shown below):


    PNG
    media_image1.png
    636
    1314
    media_image1.png
    Greyscale


(B) at least one amine compound (L1 [0053]) selected from: 
(B3) a compound having the general formula (V) (L10 having general formula (IA) [0054]): 

    PNG
    media_image2.png
    213
    831
    media_image2.png
    Greyscale
     	
  
wherein: 
f is an integer of 3 to 6 
(Schmid et al teaches z is an overlapping range from 2 to 20 [0055]; wherein z represents the repeat unit of the CH2 group thus reading on f as claimed; further R3x and R4x as taught by Schmid are each hydrogen where x is a value from 1, thus reading on the –(CH2)- group);
R11 and R12 is independently a C1-4 alkyl, wherein at least one of R11  R12 R13 and R14 is  H
Schmid et al teaches R1, equivalent to claimed R11, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R1 is equivalently R12 as claimed); 
R13 and R14 is independently a C1-4 alkyl or H, wherein at least one of R11  R12 R13 and R14 is  H
(Schmid et al teaches R2, equivalent to claimed R13, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R2 is equivalently R14 as claimed).

The difference between the compound claimed and the particularly preferred subgenus of Schmid is a C1-4 alkyl, hydroxyalkyl or alkoxyl group at position R12 (Schmid discloses H at Position R12, a difference one of ordinary skill in the art would at once envisage in view of the prior art teachings related to the structure and properties possessed by the compound). Furthermore Applicant’s Specification [Page 6] includes the structure of Schmid’s preferred subgenus formula IA in a description of the generic compound B3 having general formula V. Therefore, Schmid’s subgenus is considered closely related to the structure and properties possessed by the claimed compound. One of ordinary skill in the art, before the effective filing date of the claimed invention, would at once envisage the B3 compound in view of Schmid’s teaching of the compound having general formula IA.

Regarding claim 30-31, Schmid et al teaches the composition according to claim 19, wherein component (A) is N- alkylthiophosphoric acid triamide 
(see Schmid et al at [0046] teaches the component (A) is N-n-butyl-thiophosphoric acid triamide (NBPT)).

Regarding claim 32, Schmid et al teaches the composition according to claim 19, wherein the composition further comprises a solvent
(see Schmid et al at [0233] teaching composition Q4 further contains a solvent).

Regarding claim 34, Schmid et al teaches the composition according to claim 19, wherein the component (B) is present in an amount of 2% to 25% by weight based on the total weight of the composition
(see Schmid et al teaching the amines (L1) in composition Q4 are present in amounts of not more than 22 wt% and at least 3 wt% [0063], thus anticipating the claimed range of 2 to 25% by weight).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US Patent Publication No. 2020/0157018 A1) (effectively filed 12/23/2014) as evidenced by PubChem (“n-Butylphosphorothioic triamide”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/) and further in view of Iannotta et al (AU 2012/352485 B2).

Regarding claim 33, Schmid et al makes obvious the composition according to claim 32, but does not explicitly disclose wherein said solvent is a compound having the general formula (X):
                     
    PNG
    media_image3.png
    351
    393
    media_image3.png
    Greyscale

 wherein: m is an integer of 1 to 10; R31 and R32 is independently H, a C1-10 alkyl group, a C1.10 alkenyl group, or a phenyl group. However, Iannotta et al discloses a similar fertilizing composition comprising an alkyl thiophosphoric triamide and a solvent comprising a dioxolane compound [claim 1, pg. 34] 

    PNG
    media_image4.png
    227
    284
    media_image4.png
    Greyscale

wherein: n is an integer of 1 to 12; R6 and R7 represent hydrogen (H) or a C1-C14 alkyl group, alkenyl or phenyl radical [0095]. Iannotta further discloses the solvent system of the invention has improved characterized for stabilizing NBPT, low toxicity and good storage [00233]. Iannotta et al and Schmid et al are analogous inventions in the field of fertilizers containing NBPT. 

	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the solvents of Schmid et al with a dioxolane like that described in Iannotta et al. One of ordinary skill in the art would have been motivated to do so because dioxolane improves NBPT stability, increased storage and low toxicity (Iannotta [00233]).

Claims 19-24, 26, 28-29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wallenhorst et al. (US Patent Publication No. 2018/0112103 A1) in view of Schmid et al. (US Patent Publication No. 2020/0157018 A1) (effectively filed 12/23/2014) as evidenced by PubChem (“n-Butylphosphorothioic triamide”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/).

Regarding claims 19 and 20, Wallenhorst et al teaches a composition comprising granular substances such as fertilizers [0027, lines 1-2] that include urea [0028, col. 2, line 4], urease inhibitors [0027, line 9] or mixtures thereof [0027, line 12] but does not explicitly detail a compound (A) that is at least one (thio)phosphoric acid triamide of general formula (I) as claimed (which as defined by applicant includes N-alkylthiophosphoric acid triamides [claim 30]). However, Schmid et al teaches a urea-containing fertilizer and discloses it is known to utilize N-alkylthiophosphoric acid triamides as urease inhibitors 
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a urease inhibitor like N-alkylthiophosphoric acid triamides like that described in Schmid et al in the composition of Wallenhorst et al. One of ordinary skill in the art would have been motivated to do so because N-alkylthiophosphoric acid triamides are most effective at producing stable urea-containing fertilizers (Wallenhorst  [0002-0003]). 
	Wallenhorst et al further teach at least one amine compound (B) selected from formula (III) as claimed (claim 20):

    PNG
    media_image5.png
    158
    415
    media_image5.png
    Greyscale

See Wallenhorst et al teaching a hydroxy group-containing amine compound [0021] selected from formula (IIa) [0056]:

    PNG
    media_image6.png
    117
    587
    media_image6.png
    Greyscale

wherein: Y is oxygen atom; a and b is independently an integer of 2; c is an integer of 1; and R4 is independently a C1 alkyl (see CH3 groups on the left terminal); 
R6 is independently a hydroxylalkyl group (see CH2CH2OH group on the right terminal);
R5 is a C1 alkyl group (see CH3 group on the right terminated nitrogen);
R7 is null when Y is oxygen.

Regarding claim 21, Wallenhorst et al teaches the composition according to claim 20, wherein R3, R4, R5 and R6 as defined in the general formula (III) are independently a C1-4 alkyl group
(see Wallenhorst et al teaching compound (IIIa) [0056] which reads on claimed formula (III)

    PNG
    media_image7.png
    189
    615
    media_image7.png
    Greyscale

wherein Y is nitrogen atom; a and b is independently an integer of 3; c is an integer of 1; 
and R3-6 is independently a C1 alkyl (see CH3 groups on the left and right terminals); 
R7 is a hydroxyalkyl group (CH2CH2CH3OH) when Y is nitrogen.

Regarding claims 22-23 and 26, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is a compound having general formula (VII) (claim 22):

    PNG
    media_image8.png
    202
    417
    media_image8.png
    Greyscale

wherein R21, R22, R23 and R24 as defined in the general formula (VII) are independently a C1-4 alkyl group (claim 23). As disclosed in the rejection of claims 20-21, Wallenhorst discloses a formula (IIIa) [0056] that reads on formula (VI), which is formula (III) with c as an integer of 1. 

Regarding claim 24, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is a compound having the general formula (IV):
   
    PNG
    media_image9.png
    359
    1038
    media_image9.png
    Greyscale

wherein: d is an integer of 2; e is an integer of 2 when d=2; 
R8 and R9, same or different, is a C1-4 alkyl group (CH3); 
R10 is H.

The difference between the compound claimed and the particularly preferred species of Wallenhorst is wherein d is an integer of 3 to 50 (Wallenhorst discloses a species wherein d is 2, a difference one of ordinary skill in the art would at once envisage in view of the prior art teachings related to the structure and properties possessed by the compound). Furthermore Applicant’s Specification [Page 6] includes the structure of Wallenhorst’s preferred species in a description of the generic compound B2 having general formula IV. Therefore, Wallenhorst’s species is considered closely related to the structure and properties possessed by the claimed compound. One of ordinary skill in the art, before the effective filing date of the claimed invention, would at once envisage the B2 compound in view of Wallenhorst’s teaching of 2-(2-dimethylaminoethoxy) ethanol and Wallenhorst’s general formula (I).

Regarding claims 28-29, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is selected from the group consisting of:
3-3’iminobis(N,N-dimethylpropylamine) (TMBPA) [0061, line 13]
bis[2-(N,N-dimethylamino)ethyl] ether [0060, lines 11-12]
N,N,N’,N”,N”-pentamethyldiethylene triamine [0060, lines 10].

Regarding claim 38, Wallenhorst et al teaches a composition comprising granular substances such as fertilizers [0027, lines 1-2] that include urea [0028, col. 2, line 4], urease inhibitors [0027, line 9] or mixtures thereof [0027, line 12] but does not explicitly detail a compound (A) that is at least one (thio)phosphoric acid triamide of general formula (I) as claimed (which as defined by applicant includes N-alkylthiophosphoric acid triamides [claim 30]). However, Schmid et al teaches a urea-containing fertilizer and discloses it is known to utilize N-alkylthiophosphoric acid triamides as urease inhibitors because they are the most potent and therefore most effective at preventing loss of efficiency for a urea-based fertilizer [0002-0003]. Schmid et al and Wallenhorst et al are analogous inventions in the field of fertilizers containing urea.
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a urease inhibitor like N-alkylthiophosphoric acid triamides like that described in Schmid et al in the composition of Wallenhorst et al. One of ordinary skill in the art would have been motivated to do so because N-alkylthiophosphoric acid triamides are most effective at producing stable urea-containing fertilizers (Wallenhorst  [0002-0003]). 
	Wallenhorst et al further teach at least one amine compound (B) selected from formula (VII) as claimed:

    PNG
    media_image8.png
    202
    417
    media_image8.png
    Greyscale

wherein R21, R22, R23 and R24 as defined in the general formula (VII) are independently a C1-4 alkyl group (claim 23). As disclosed in the rejection of claims  20-21, Wallenhorst discloses a formula (IIIa) [0056] that reads on formula (VI), which is formula (III) with c as an integer of 1. 

The difference between the compound claimed and the particularly preferred subgenus of Wallenhorst is a hydroxyalkyl group or C1-4 alkoxyl group at position R21, R22, R24 (Wallenhorst discloses alkyl group at these positions, a difference one of ordinary skill in the art would at once envisage in view of the prior art teachings related to the structure and properties possessed by the compound). Furthermore Applicant’s Specification [Pages 9-10] includes the structure of Wallenhorst’s subgenus in a description of the generic compound having general formula VII. Therefore, Wallenhorst’s species is considered closely related to the structure and properties possessed by the claimed compound. One of ordinary skill in the art, before the effective filing date of the claimed invention, would at once envisage the claimed amine compound (VII) in view of Wallenhorst’s teaching of formula (IIIa).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wallenhorst et al. (US Patent Publication No. 2018/0112103 A1) in view of Peters et al. (EP 3109223 A1).
Regarding claim 37, Wallenhorst et al teaches a composition comprising granular substances such as fertilizers [0027, lines 1-2] that include urea [0028, col. 2, line 4], urease inhibitors [0027, line 9] or mixtures thereof [0027, line 12] but does not explicitly detail a compound (A) that is at least one (thio)phosphoric acid diamide of general formula (II). However, Peters et al. teaches a urea-containing 

    PNG
    media_image10.png
    49
    254
    media_image10.png
    Greyscale

as urease inhibitors because they inhibit or limit ammonia emission from urea and the additional ammonia emissions when using a nitrification inhibitor, so the urea is stabilized longer [Paragraph 0024]. Peters et al and Wallenhorst et al are analogous inventions in the field of fertilizers containing urea.
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a urease inhibitor such as the (thio)phosphoric diamide described in Peters et al. in the composition of Wallenhorst et al. One of ordinary skill in the art would have been motivated to do so because (thio)phosphoric acid diamides stabilize urea in urea-containing fertilizers.
	Wallenhorst et al further teach at least one amine compound (B) selected from formula (III) as claimed (claim 20):

    PNG
    media_image5.png
    158
    415
    media_image5.png
    Greyscale

See Wallenhorst et al teaching a hydroxy group-containing amine compound [0021] selected from formula (IIa) [0056]:

    PNG
    media_image6.png
    117
    587
    media_image6.png
    Greyscale

4 is independently a C1 alkyl (see CH3 groups on the left terminal); 
R6 is independently a hydroxylalkyl group (see CH2CH2OH group on the right terminal);
R5 is a C1 alkyl group (see CH3 group on the right terminated nitrogen);
R7 is null when Y is oxygen.

Indication of Allowable Subject Matter
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed 09/27/2021, have been considered. Upon further consideration, a new ground(s) of rejection above.

Applicant’s amendments to the claims further limit the generic formulas originally recited in the application. For the purposes of examination, the original disclosure is considered to provide support for the claims even if the specification as originally filed does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 8, 2021